On consideration of the “Petition to United States Court of Military Appeals for Writ of Prohibition and Stay in Proceedings or Other Appropriate Relief Pursuant to 28 U.S.C. 1651,” filed in the above-entitled action, it appearing that petitioner seeks relief from a ruling of the Military Judge of the General Court-Martial to which charges have been referred for trial1 denying petitioner’s motion to dismiss for denial of the right to a speedy trial, and it further appearing that no such extraordinary circumstances as are contemplated by 28 USC § 1651 (a) are presented inasmuch as petitioner is not in confinement and, should the trial court convict him of any of the several offenses charged and impose a sentence to confinement, relief is available by application to the convening authority for deferment of said sentence pursuant to Article 57 (d), Uniform Code of Military Justice, 10 USC § 857 (d), it is, by the Court, this 25th day of August 1972,
ORDERED:
That said Petition be, and the same is, hereby dismissed.

 See Article 39 (a), Uniform Code of Military Justice, 10 USC § 839(a).